DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim recitation: “a storage medium” is described in the specification as “may include but not limited to: various media capable of storing a program code such as a U disk, an ROM, an RAM, a mobile hard disk, a magnetic disk or an optical disc (Pub [0117-0119]).  The description is open-ended regarding the medium, and does not excluding the transitory embodiment. In other words, claims are not excluded from being a signal or carrier wave. Therefore, claims are directed to non-statuary subject matter. 

Allowable Subject Matter
Claims 1-12, 14-18 and 20 are allowed.
The present invention is directed to configuring reference signals. The closest prior art, US 2020/0045619 Alriksson et al disclose detection of potential reference signal conflicts including comparing and transmitting a conflict report. However, none of the prior art teach or suggest determining that a conflict occurs between at least two reference signals, and selecting a processing manner for solving the conflict between the at least two reference signals from multiple conflict processing manners; and sending at least one reference signal in the at least two reference signals to a terminal according to the selected processing manner to instruct the terminal to measure the at least one reference signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0003394 Ono discloses preamble selection. US 7,505,087 Kang discloses tuner interference control. US 2018/0206211 Seo et al disclose resource allocation selection. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         July 26, 2021
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632